Citation Nr: 1203693	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  04-30 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 









INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from December 1941 to January 1943, and with the Regular Philippine Army from June 1945 to December 1945.  The Veteran's first period of duty was forfeited.  The latter period of active duty culminated in an honorable discharge.  The appellant is the widow of the Veteran.  The Veteran died in March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Manila, the Republic of the Philippines.

In November 2006, the Board remanded this case for development of the evidence.  In November 2008, the Board directed that additional development be undertaken.  This has been completed and will be discussed below.


FINDINGS OF FACT

1.  The Veteran's death certificate was executed by Reynaldo S. Uy, M.D.; Dr. Uy stated that the Veteran died in March 1989, at the age of 73; the sole and immediate cause of death was listed as pneumonia, lobar.  

2.  At the time of the Veteran's death, service connection was not in effect for any disease or disability.

3.  The preponderance of evidence shows that the Veteran's fatal lobar pneumonia did not begin during service or for many years thereafter and was not linked to his period of active duty from June 1945 to December 1945, to include his in-service diagnosis of pulmonary tuberculosis (PTB).     

CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the appellant under the VCAA. 

Duty to Notify

VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the September 2003, January 2007, and December 2008 letters sent to the appellant by the RO adequately apprised her of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

The Court of Appeals for Veterans' Claims (Court) recently determined in Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a claim for dependency and indemnity compensation (DIC), VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service- connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.

Additionally, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in September 2003, January 2007, and December 2008 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the appellant received notice of the evidence needed to substantiate her claim, the avenues by which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the January 2007 and December 2008 letters also informed the appellant about how VA determines effective dates and disability ratings, as required by Dingess.     

Regarding the Hupp requirements, the first two of the three elements are not applicable as service connection was not in effect for any disease or disability during the Veteran's lifetime.  With respect to the third element, as noted above, the appellant received notice of the evidence needed to substantiate her claim.  Thus, the third and final element of Hupp is satisfied.

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in September 2003, prior to the appealed from rating decision, along with the subsequent notice provided in January 2007 and December 2008, after the decision that is the subject of this appeal.  Despite any timing deficiency, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  The Board has determined that service connection for the cause of the Veteran's death is not warranted; no rating or effective date will be assigned, so the failure to provide notice with respect to those elements of the claim was no more than harmless error.

The appellant has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, she has been provided a meaningful opportunity to participate effectively in the processing of her claim by VA.        

Duty to Assist

VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the appellant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the appellant of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board remanded this appeal in November 2006, primarily for the purpose of contacting Dr. Uy to obtain the Veteran's treatment records, to include any medical records relating to the Veteran's pulmonary tuberculosis and pneumonia.

In a letter from the RO, dated in January 2007, the RO requested that the appellant complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, for each health care provider so that they could obtain treatment information.  The RO specifically requested that the appellant ask Dr. Uy, who had signed the Veteran's death certificate, to provide his bases, reasons, and rationale for identifying the cause of death.  Additionally, the appellant was to ask Dr. Uy to include any records of treatment of during or proximate to March 1989 or the month of the Veteran's death.

In February 2007, the appellant submitted a completed VA Form 21-4142 in which she indicated that the Veteran had been treated several times from 1985 to 1988 by a Dr. M. U. at the Sanitarium and Hospital in Calbayog City, for vomiting blood due to advanced PTB.

In a letter from the RO to Dr. M. U., dated in March 2007, the RO requested that Dr. U. provide any medical records pertinent to the Veteran's treatment from 1985 to 1988.

In a letter from the Calbayog Sanitarium and Hospital, dated in April 2007, a records administrator informed the RO that there were no records in the hospital that were pertinent to the Veteran.  In addition, the administrator noted that Dr. U. had been in the United States since 1991 and no longer was connected to the hospital.

In November 2008, the Board once again remanded this case.  At that time, the Board noted that although Dr. Uy submitted a statement in March 2007, he still had not provided any medical records regarding the Veteran's treatment, to include records dated during the months preceding his death.  Thus, the case was remanded so that the RO could try and obtain the pertinent records.  The RO subsequently sent letters to Dr. Uy and requested the records relating to the Veteran's treatment.  In a response letter, dated in June 2010, Dr. Uy indicated that he had no medical records of his patients because he had stopped working in the medical field several years ago and had become a politician from 1989 to the present.  According to Dr. Uy, all records were either lost or were rotten in shelves due to long periods of storage.     

In February 2011, the RO obtained an opinion from a VA physician as to whether it was at least as likely as not that the Veteran's fatal pneumonia was caused or aggravated by his PTB.  The VA physician opined that the Veteran's fatal pneumonia was less likely as not caused by or aggravated by his PTB.  The VA physician noted that PTB was not a cause of death.  

The Board finds that the medical evidence of record is sufficient to resolve this appeal.  As such, VA is not required to obtain another opinion regarding whether the Veteran's death was attributable to service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The claims file includes all known available relevant evidence needed to adjudicate this claim.

In view of the foregoing, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim adjudicated upon the merits in this decision. Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II. Pertinent Laws and Regulations

In general, service connection may be granted for an injury or disease incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for PTB may be established on a presumptive basis if such is manifested to a compensable degree within three years following a veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 1112(a), 1113; 38 C.F.R. §§ 3.307, 3.309(a).  A diagnosis of active PTB by private physicians on the basis of their examination, observation, or treatment will not be accepted to show the disease was initially manifested [at a specific point in time] after discharge from active service unless it is confirmed by acceptable clinical, X-ray or laboratory studies, or by findings of active tuberculosis based upon acceptable hospital observation or treatment.  38 C.F.R. § 3.374(c); Tubianosa v. Derwinski, 3 Vet. App. 181 (1992).

To establish service connection for the cause of the veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of active service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death. For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).


III. Analysis

The Veteran's Death Certificate was executed by Dr. Reynaldo S. Uy.  In the certificate, Dr. Uy reported that the Veteran died in March 1989.  According to Dr. Uy, the sole and immediate cause of death was pneumonia, lobar.  Dr. Uy did not provide any antecedent or underlying cause, nor did he list any other significant conditions contributing to the Veteran's death.

In this case, the appellant maintains that the Veteran's cause of death, lobar pneumonia, was related to his period of service, specifically to his in-service diagnosis of PTB.  In this regard, the Veteran's service treatment records include August and October 1945 medical notes and radiology reports which indicate that the Veteran was diagnosed with tuberculosis.  In addition, in a December 1945 Certificate of Disability for Discharge, it was indicated that the Veteran was honorably discharged on account of his diagnosed PTB, reinfection type, chronic, minimal, active.  In the certificate, it was also indicated that the Veteran became unfit for duty from that disease in "July 1938," while he was training with his military unit.

In a January 1946 Clinical Record Brief, it was indicated that the Veteran had been diagnosed with PTB, reinfection type, chronic, minimal, bilateral.  It was also reported that the Veteran incurred that disease in the line of duty.  In March 1948, the Veteran underwent a VA examination.  Following the physical examination, he was diagnosed with PTB, reinfection type, minimal, inactive.

A VA x-ray report shows that in October 1949, the Veteran had an x-ray taken of his chest.  The x-ray was interpreted as showing minimal PTB of the left upper field, reinfection type, inactive.

In a July 1971 private medical report, Dr. B.A. diagnosed the Veteran with PTB, moderately advanced, as well as fistula, tuberculosis, chest.  In an October 1974 private medical record, it was noted that the Veteran was being treated for PTB, moderately advanced.

In a September 2003 Administrative Decision, the RO referenced an August 1953 Forfeiture Decision which held that the Veteran had forfeited all potential Veteran's rights, claims and benefits to which he might have otherwise been entitled, as he had accepted employment from the Japanese at a cotton firm from January 25, 1943 to December 4, 1944.  In light of that fact, the RO determined that, upon the Veteran's death, benefits to which any survivors might be entitled could not be awarded based on any period before December 1944.  The RO also noted, however, that because the Veteran had a period of service after December 1944, namely, between June 1945 and December 1945, that his survivors could be eligible for death benefits based on that period of service, if otherwise in order.

In October 2003, the RO issued a letter to Dr. R.S. Uy, requesting that he send VA a report of medical findings and diagnoses relating to treatment that the Veteran had received in March 1989 (the month of the Veteran's death), for pneumonia, asthma and PTB.  In response, Dr. Uy submitted correspondences, received in October 2003, describing that he had attended to the Veteran prior to his death, which was due to pneumonia with complications due to heart failure.  In another correspondence received during this time, Dr. Uy stated that he had consulted with the Veteran in March 1989 for pneumonia, asthma and PTB, but that the Veteran had never returned for a follow-up consultation.  In a third document, Dr. Uy stated that he had treated the Veteran for various ailments for the ten years prior to his death, to include rheumatoid arthritis, recurrent bronchial asthma, and allergic skin disorder.  He provided no further medical records regarding the Veteran's treatment and diagnoses immediately leading to his death.

In May 2007, the appellant submitted a private medical statement from Dr. Reynaldo S. Uy, dated in March 2007.  In the statement, Dr. Uy reported that he had treated the Veteran for various ailments for 10 years prior to his death, to include pneumonia, PTB, recurrent bronchial asthma, rheumatoid arthritis, and allergic skin disorder.  According to Dr. Uy, the Veteran died in his residence in March 1989 due to pneumonia with underlying cause of PTB moderately far advanced incurred in the line of duty. 

In another private medical statement from Dr. Uy, dated in June 2010, Dr. Uy stated that the Veteran was under his care for PTB, far advanced which led to a chronic obstructive pulmonary disease and his death.  

In February 2011, the RO obtained an opinion from a VA physician as to whether it was at least as likely as not that the Veteran's fatal pneumonia was caused or aggravated by his PTB.  The VA physician stated that he had reviewed the Veteran's claims file.  Following a review of the evidence of record, the VA physician opined that the Veteran's fatal pneumonia was less likely as not caused by or aggravated by his PTB.  The VA physician indicated that the Veteran was diagnosed with PTB based on physical findings of apical rales in 1945, and an abnormal chest x-ray in October 1949.  A health certificate in 1971 from the Calbayog City health office provided a diagnosis of PTB moderately advanced with fistula on the chest due to TB.  The Veteran was retreated for PTB when he was confined for a punctured wound at Veterans Memorial Hospital in 1974, and was prescribed INH and Streptomycin injections.  According to the VA physician, PTB may recur if the dormant bacilli reactivates when an impairment in immunologic status occur.  In the Veteran's case, he was retreated in 1974 and was presumed to have been stable since 1945 since there was no report of any TB activity until 1971 when he was found to have a fistula in the chest due to TB.  There was no repeat chest x-ray after 1974 on file, nor was there a sputum AFB showing that activity was present.  The Veteran's hospital certificate in 1974 did not mention the fistula on the chest which meant that it was no longer detected.  However, treatment was reinstated and the Veteran was given two out of the possible four first line drugs.  There was no retreatment for his PTB up to the time of his death, when he died from lobar pneumonia.  In a certificate from Dr. Uy, he stated that the Veteran developed chronic obstructive pulmonary disease (COPD) because of his PTB.  However, in another certificate from Dr. Uy, he indicated that the Veteran suffered from recurrent bronchial asthma and pneumonia.  The VA physician reported that an obstructive lung disease was a different condition and could be due to other factors like smoking and heredity.  Lobar pneumonia was caused by rapidly multiplying bacteria that came from an infected individual in contact with the patient.   It affected only one portion of the lung and was not widespread like PTB.  The VA physician stated that as shown in the Veteran's death certificate, PTB was not a cause of death and since lobar pneumonia had a different etiology, anatomical location, and clinical course, the Veteran's lobar pneumonia was less likely as not caused by or aggravated by his PTB.         

In this case, the Board recognizes that the Veteran's Death Certificate was executed by Dr. R.S. Uy.  The Death Certificate was dated in March 1989, shortly after the Veteran's death.  At that time, Dr. Uy listed the sole and immediate cause of death as pneumonia, lobar.  He did not list any antecedent or underlying cause, nor did he list any other significant conditions contributing to the Veteran's death.  However, years later, Dr. Uy submitted statements in which he provided additional causes of the Veteran's death.  In an October 2003 statement from Dr. Uy, he reported that the Veteran's death was due to pneumonia with complications due to heart failure.  In addition, in a March 2007 statement from Dr. Uy, he indicated that the Veteran's death was due to pneumonia with underlying cause of PTB moderately far advanced incurred in the line of duty.  Moreover, in a June 2010 statement, Dr. Uy noted that the Veteran had PTB which led to COPD and his death.  Thus, it appears that Dr. Uy was trying to make an addendum to the Death Certificate by reporting that PTB was an underlying cause of the Veteran's fatal lobar pneumonia.  However, as explained below, the Board finds that such statements lack credibility, and are therefore of no probative value as to the issue of service connection for the cause of the Veteran's death.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993) ("It is the responsibility of the BVA. . . to assess the credibility and weight to be given the evidence").      

In this case, when Dr. Uy executed the Veteran's death certificate, he did so days after the Veteran's death.  The death certificate that he completed revealed affirmatively that the sole and immediate cause of death as lobar pneumonia.  He did not list any antecedent or underlying cause, nor did he list any other significant conditions contributing to the Veteran's death.  If there had been an underlying cause of death, such as PTB, it is reasonable to expect that Dr. Uy would have reported as much.  The Veteran was in Dr. Uy's care and, as such, Dr. Uy would have had access to the Veteran's records and would have known what conditions he had.  This contemporaneous account of the Veteran's death is far more reliable evidence than Dr. Uy's statements provided approximately 17 years after the Veteran's death.  Beginning in March 2007, Dr. Uy provided statements in which he reported that the Veteran had PTB prior to his death and that his PTB was an underlying cause of the Veteran's fatal lobar pneumonia.  However, Dr. Uy has been unable to provide any medical records regarding the Veteran's treatment and diagnoses immediately leading to his death.  He has specifically not provided any medical records, including x-ray reports, showing treatment for PTB prior to the Veteran's death.  Moreover, he has indicated that the records pertinent to the Veteran's treatment were either lost or damaged.  Without any records to review, Dr. Uy must have made his statements regarding treatment of the Veteran for PTB based on his memory.  The point in time in which a statement is made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, Dr. Uy has not explained how he arrived at the PTB diagnosis and has provided no supporting clinical data to show that the Veteran had PTB prior to his death.  See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (physicians' opinions have little, if any, probative value where there is no indication that the physicians examined the appellant, did not describe the extent of any examination, and did not provide any supporting clinical data to show that the appellant was severely impaired).  As such, with respect to Dr. Uy's statements in which he contends that the Veteran had PTB prior to his death and that his PTB was an underlying cause of the Veteran's fatal lobar pneumonia, the Board finds that such statements are not credible and they have no probative value.  However, Dr. Uy's finding on the Death Certificate that the Veteran's sole and immediate cause of death was lobar pneumonia is credible and probative to this case.    

In light of the above, the cause of the Veteran's death was lobar pneumonia.  The Board notes that the Veteran's service treatment records are negative for any complaints or findings of lobar pneumonia.   In fact, the first medical evidence of a diagnosis of lobar pneumonia is on the Veteran's Death Certificate, over 44 years after the Veteran's discharge.  With respect to negative evidence, the Court held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459   (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints]. 

During the Veteran's lifetime, service connection was not in effect for any disabilities.  In addition, there is no competent medical evidence or opinion that suggests a link between the Veteran's fatal lobar pneumonia and service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2011).     

The Board recognizes the appellant's contention that the Veteran's cause of death, lobar pneumonia, was related to his period of service, specifically to his in-service diagnosis of PTB.  In this regard, although the Veteran was not service-connected for PTB, the Veteran's service treatment records show that he was diagnosed with PTB during his period of honorable service from June 1945 to December 1945.  In addition, the evidence of record reflects that he continued to be diagnosed with PTB until 1949, and then again in 1971 and 1974.  As stated above, however, PTB was not a cause or underlying cause of the Veteran's death.  In the February 2011 VA opinion, the VA physician stated that as shown in the Veteran's death certificate, PTB was not a cause of death.  Moreover, the Board notes that the only evidence of record showing that the Veteran had PTB in March 1989, prior to his death, are the statements from Dr. Uy, and the Board has found his statements to be not credible.  Even if the Board were to find that the Veteran had PTB prior to his death, the Board notes that Dr. Uy did not provide a rationale for his opinion that the Veteran had PTB that was incurred during service, and that his PTB was an underlying cause of his fatal lobar pneumonia.  He also did not provide any medical documentation in support of his opinion.  Thus, to the extent that the opinion from Dr. Uy is offered to link the Veteran's PTB to his period of service and to his fatal lobar pneumonia, such opinion is of little to no probative value.  See Madden v. Gober, 125 F. 3d 1477, 1481   (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. App. 60, 69   (1993) ("[i]t is the responsibility of the BVA . . . to assess the credibility and weight to be given the evidence"). 

By contrast, the Board attaches significant probative value to the conclusion reached by the VA physician who provided an opinion in February 2011.  The Board finds that this opinion is clearly based upon a review of the relevant evidence in the claims file and a thorough discussion of all etiological factors.  With respect to the VA physician's opinion, he provided specific citation to the clinical record.  The VA physician's opinion is also supported by a rationale.  According to the VA physician, lobar pneumonia was caused by rapidly multiplying bacteria that came from an infected individual in contact with the patient.  It affected only one portion of the lung and was not widespread like PTB.  The VA physician stated that since lobar pneumonia had a different etiology, anatomical location, and clinical course, the Veteran's lobar pneumonia was less likely as not caused by or aggravated by his PTB.  The Board gives significant weight to the opinion from the VA physician because it is clearly based on a review of the entire record and because it is supported by a rationale.  

As to the appellant's contention that the Veteran's cause of death, lobar pneumonia, was related to his period of service, specifically to his in-service diagnosis of PTB, as a lay person, the appellant is not competent to provide an opinion that requires specialized medical training, such as the etiology of the Veteran's fatal lobar pneumonia or the etiology of any PTB.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, since there is a preponderance of evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b);Ortiz v. Principi, 74 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


